323 F.2d 872
UNITED STATES of America, Plaintiff-Appellee,v.Mark Kenneth FRANK, d/b/a M. K. Frank Iron and Steel Products Company, Defendant-Appellant.
No. 94.
Docket 28339.
United States Court of Appeals Second Circuit.
Argued October 24, 1963.
Decided October 24, 1963.

Appeal from a judgment of the United States District Court for the Southern District of New York; Richard H. Levet, Judge.


1
Defendant appeals from a judgment for plaintiff in an action for rescission and recovery of the purchase price and freight charges in connection with the sale of certain splice angle bars. Opinion below not reported. Affirmed.


2
See also D.C., 207 F.Supp. 216.


3
Anthony J. D'Auria, Asst. U. S. Atty., New York City (Robert M. Morgenthau, U. S. Atty., for the S. D. New York, Robert E. Kushner, Asst. U. S. Atty., New York City, on the brief), for plaintiff-appellee.


4
Milton B. Pfeffer, New York City, for defendant-appellant.


5
Before LUMBARD, Chief Judge, and MEDINA and FRIENDLY, Circuit Judges.


6
PER CURIAM.


7
We affirm in open court on the findings of Judge Levet and for the reasons stated in his opinion filed April 17, 1963, 223 F.Supp. 313.


8
Affirmed.